—In a proceeding pursuant to General Municipal Law § 50-e (5) for leave to serve a late notice of claim, the County of Suffolk s/h/a Suffolk County Transportation appeals from an order of the Supreme Court, Suffolk County (D’Emilio, J.), dated April 1, 1999, which granted the petition.
Ordered that the order is reversed, on the law, with costs, the petition is denied, and the proceeding is dismissed.
Contrary to the petitioner’s contention, there is no evidence that the respondent had actual knowledge of the essential facts constituting the claim within 90 days of its accrual or a reasonable time thereafter (see, General Municipal Law § 50-e [5]; Matter of Guiliano v Town of Oyster Bay, 244 AD2d 408, 409). Accordingly, the Supreme Court erred in granting the petitioner’s application for leave to serve a late notice of claim. Mangano, P. J., Santucci, Krausman, Florio and Schmidt, JJ., concur.